Langenbach, J.† —
Appellant sued defendants as members of a defunct drapery partnership for moneys loaned. Mrs. Farrington had at one time been appellant’s wife. She was disabled and needed a wheelchair to get about. Mrs. Parker was an accomplished seamstress and had agreed to do the work while Mrs. Farrington was general manager. The Farringtons defaulted and judgment was entered against them for $8,000. The Parkers resisted the action on the ground that the moneys had been advanced to Mrs. Farrington individually and that she used these funds as her share of the partnership contribution. Judgment was entered against the Parkers in the amount of $887.50 only, representing an amount advanced by appellant for admittedly partnership purposes. Appellant challenged the trial court’s findings of fact that the $8,000 was advanced to his former wife, Alma Farrington, personally.
*988This is a factual appeal. This court cannot retry-factual issues and its examination of the record goes no further than to determine whether there is substantial evidence to support the challenged findings and conclusions. If there is substantial evidence to support such findings, they become the established facts of the case and cannot be reexamined by this court.
We are of the opinion that there was substantial evidence before the trial court; he saw, heard, and evaluated the testimony, and observed the manner in which it was given. His oral decision indicates he carefully weighed and considered all of the testimony. His findings will stand undisturbed. Harris v. Rivard, 64 Wn.2d 173, 176, 390 P.2d 1004 (1964).
The judgment is affirmed.
Finley, C. J., Ott, Hunter, and Hamilton, JJ., concur.

Judge Langenbach is serving as a judge pro tempore of the Supreme Court pursuant to Art. 4, § 2(a) (amendment 38), state constitution.